Nicor Inc.
Form 10-K
                                                          Exhibit 10.66
 
Tropical Shipping Company
Long-Term Performance Incentive Plan




Purpose


The Tropical Shipping Company Long-Term Performance Incentive Plan (Plan) is
designed to:


A.  
Provide an incentive for selected key officers and employees to optimize
long-term shareholder value through increasing the underlying value of Tropical
Shipping Company.



B.  
Balance the impact of short-term incentives on annual operating decision-making
with incentives for the accomplishment of long-term objectives and strategy
requirements.



C.  
Reward executives for achieving high performance levels.



D.  
Provide an opportunity to earn income which can be accumulated to supplement
retirement.



E.  
Retain key executives.





Effective Date


The effective date of this Plan is January 1, 1995.  The program shall continue
in effect unless terminated or amended by the Board of Directors of Tropical
Shipping Company.




Administration


The Plan will be administered by the Compensation Committee of the Board of
Directors of Tropical Shipping Company (Committee).  The Committee shall,
subject to the provisions of the Plan, have sole and complete authority to
interpret the Plan and make all determinations necessary or advisable for the
administration of the Plan.




Eligibility


The Plan is reserved for those key executives and managerial employees
designated by the Committee at the beginning of each award cycle.  Participants
will be employees with responsibilities that have a direct impact upon the
long-term growth in the value of the Company.



--------------------------------------------------------------------------------

-2-




Target Bonus Award


Target bonus awards are awards to participants who may receive value at the end
of a Performance Period.  The value of the target bonus award is contingent on
the level of achievement of performance objectives which are established at the
time of the initial award.




Terms and Conditions of Awards


For each participant, the Committee will determine the timing and size of the
target bonus award; the performance objectives used for determining whether the
target bonus award is earned; the performance period during which the
performance objectives apply; and the relationship between the level of
achievement of the performance objectives and the degree to which the target
bonus award is earned.




Payment


After completion of the performance period, the Committee will compare the
actual performance to the established performance objectives for the performance
period and determine the value of the bonus award earned.  Earned bonus awards
may be paid in a lump sum or installments following the close of the performance
period, or if previously elected by a participant, deferred to a future time in
accordance with procedures established by the Committee.  Lump sums, if not
deferred, will normally be paid in cash shortly after approval by the Committee.




Retirement, Death or Termination


Any participant whose employment with the Company terminates by reason of
retirement, death or disability during a performance period shall be entitled to
the prorated value of the earned bonus award for that performance period
determined by the Committee at the conclusion of the defined performance
period.  The proration will be based on the ratio of the calendar months
employed during the period to the total months of the performance period.


If the participant’s employment with the Company terminates during a performance
period for any reason other than retirement, death or disability, no target
bonus award will be made to the participant for that performance period, unless
otherwise determined by the Committee in its sole discretion, and any previously
deferred amounts will be immediately paid and the Company will have no further
obligation to the employee under the terms of this Plan.



 
 

--------------------------------------------------------------------------------

 
-3-
 
Taxes


Under current tax laws, the participant will be liable to pay tax at ordinary
income tax rates at the time he receives a payment under the Plan.




Plan Amendments and Administration


The Plan may be amended or terminated at any time by the Committee except that
no such change shall affect any target bonus award earned in part or in total
but not yet distributed.


In its sole discretion, the Committee may change the performance objectives for
any performance period at any time during the performance period, under such
circumstances as the Committee determines, including, but not limited to, the
following:


1.  
Recapitalizations.



2.  
Changes in laws, regulations and accounting practices which distort the
relationship between actual performance and established performance objectives.



3.  
Changes which result from significant changes in strategy compared to the
business and financial plan on which the Plan is based, such as size or mix of
capital expenditures, or a major acquisition or certain reserve adjustments, and
which are deemed necessary or desirable to carry out the intent of the Plan by
the Committee.





General Provisions


The general provisions of the Plan are as follows:


1.  
The grant of a long-term performance incentive target bonus award shall not
affect Tropical Shipping Company’s right to terminate a participant’s employment
at any time with or without cause.



2.  
A participant’s right under the grant of a long-term performance incentive
target bonus award shall not be assignable.



3.  
Participants shall be permitted to designate, in a manner and form prescribed by
the Committee, a beneficiary who will receive the prorated award in the event of
the participant’s death.



4.  
The grant of a long-term performance target bonus award in any year shall not
imply a right to participate in the Long-Term Performance Incentive Plan in
future years.




--------------------------------------------------------------------------------

-4-
 
 
5.  
All determinations of the Committee shall be final and binding on the
participants and Tropical Shipping Company.



6.  
In the event that the Committee determines that there has been a change in
control or sale of Tropical Shipping Company or Birdsall, Inc., and regardless
of whether the change in control results in termination of any or all of the
participants, the Committee, subject to its sole discretion and approval, may
determine and award to all or any of the participants a bonus award less than,
equal to, or more than the target award, taking into account performance
compared to objectives up to the date of the change in control, the proportion
of the performance period completed, and other relevant factors.  Payment, if
any, shall be made as soon as practicable following the date of change in
control.






 
 

--------------------------------------------------------------------------------

 
